     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 1 of 9


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   TERRY GAINES,                           No. 2:21-cv-00992 WBS AC
13                 Plaintiff,

14        v.                                 MEMORANDUM AND ORDER RE:
                                             PLAINTIFF’S MOTION TO REMAND
15   COSTCO WHOLESALE CORPORATION, a
     Washington Corporation; and DOES
16   1 to 100, inclusive,

17                 Defendant.

18

19                                ----oo0oo----

20              Plaintiff Terry Gaines (“plaintiff”) brought this

21   action against defendant Costco Wholesale Corporation (“Costco”)

22   because of a series of interactions he had with Costco employees

23   while shopping at Costco’s Stockton location on August 28, 2020.

24   (See Def.’s Notice of Removal, Ex. A (“Compl.”) ¶ 12 (Docket No.

25   1-1).)    The thrust of plaintiff’s complaint is that Costco

26   employees treated him disrespectfully and differently than other

27   customers because of his race, causing plaintiff to suffer severe

28   emotional distress and embarrassment.       (See id.)
                                         1
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 2 of 9


1              Specifically, plaintiff alleges that, after he had

2    finished shopping and was trying to pay for his items, Costco

3    employees scrutinized his Costco Club membership card, requested

4    to see his identification multiple times, and required him to use

5    multiple credit cards to pay.     (See id. at ¶¶ 12-16.)      After

6    Costco cashiers told plaintiff that Costco “did not take

7    Mastercard” loud enough for everyone in line to hear, plaintiff

8    alleges that one of the cashiers told him to “have a nice day” in

9    a sarcastic and provoking manner.       (See id. at ¶ 16.)

10             Plaintiff then attempted to complain to Costco

11   management about the cashiers’ behavior.        (See id. ¶¶ 17-19.)

12   Plaintiff alleges that he was forced to speak with four different

13   supervisors before being permitted to speak with a manager,

14   despite asking to speak with a manager five times.         (Id.)   Once

15   plaintiff finally described what happened to a manager, he

16   alleges that the manager told him the cashiers had violated

17   Costco policy and apologized to him.       (Id.)   Plaintiff filed a

18   formal complaint with the manager.      (Id.)

19             Plaintiff then brought this action against Costco in

20   San Joaquin County Superior Court, claiming that the actions of
21   Costco’s employees violated the Unruh Civil Rights Act, Cal. Civ.

22   Code § 51, et seq., California’s Unfair Competition Law (“UCL”),

23   Cal. Bus. & Profs. Code § 17200, and constituted negligent

24   supervision, hiring, and retention, and intentional infliction of

25   emotional distress.    (See generally Compl.)      On June 3, 2021,

26   Costco removed the action to this court on the basis of diversity
27   of citizenship.   (See Def.’s Notice of Removal at 1 (Docket No.

28
                                         2
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 3 of 9


1    1).)       Plaintiff now moves to remand this action to state court.1

2    (See Mot. to Remand (Docket No. 5).)

3                                    Discussion

4           A.      Amount in Controversy

5                   “[A]ny civil action brought in a State court of which

6    the district courts of the United States have original

7    jurisdiction, may be removed by the defendant or the defendants,

8    to the district court of the United States for the district . . .

9    where such action is pending.”         28 U.S.C. § 1441(a).   However, if

10   “it appears that the district court lacks subject matter

11   jurisdiction, the case shall be remanded.”         28 U.S.C. § 1447(c).

12                  Federal courts have original jurisdiction over cases

13   where complete diversity exists between the parties and the

14   amount in controversy exceeds $75,000, exclusive of interest and

15   costs.       28 U.S.C. § 1332(a).   To satisfy the requirements for

16   complete diversity, “each of the plaintiffs must be a citizen of

17   a different state than each of the defendants.”         Morris v.

18   Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)

19   (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)).

20                  Plaintiff concedes in his motion to remand that
21   § 1332(a)’s complete diversity of citizenship requirement is met

22   because Costco is a Washington citizen for the purposes of

23   diversity.       (See Mot. to Remand at 5 n.2.)    Accordingly,

24   plaintiff focuses on the amount in controversy requirement,

25   arguing that, even if all doubts are resolved in favor of Costco,

26          1  The court determines it would not be assisted by oral
27   argument on the motion. Accordingly, the hearing previously set
     for July 26, 2021 is vacated, and the motion will be decided on
28   the written submissions of the parties.
                                     3
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 4 of 9


1    the actual amount in controversy in this action does not exceed

2    $75,000.    (See id. at 5-6.)   Plaintiff does not enumerate his

3    claimed damages in his complaint.      (See generally Compl.)

4    However, the complaint makes it clear that plaintiff seeks

5    statutory damages, special damages for emotional distress,

6    general damages, punitive damages, attorneys’ fees, and costs.

7    (See Compl. at Prayer for Relief, ¶¶ 1-10.)

8                In cases where a plaintiff’s state court complaint does

9    not specify a particular amount of damages, the removing

10   defendant bears the burden of establishing, by a preponderance of

11   the evidence, that the amount in controversy exceeds $75,000.

12   Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

13   1996).     “Under this burden, the defendant must provide evidence

14   establishing that it is more likely than not that the amount in

15   controversy exceeds that amount."      See id.

16               Costco first points to a number of jury verdicts in

17   cases involving similar facts, all of which exceeded $75,000, as

18   evidence that the amount in controversy in this case exceeds the

19   statutory minimum.2    In particular, Costco cites to Mitchell v.

20        2    Costco requests that the court take judicial notice of
     three items: (1) a certified copy of the judgment in Mitchell v.
21   Soleyman, Case No. 00-12591-AHM-CTX (C.D. Cal. Aug. 12, 2002);
22   (2) a summary of the jury verdict in Oliver v. Creditford, Santa
     Clara County Super. Ct. Case No. CV 773021 (Mar. 27, 2002); and
23   (3) a summary of the jury verdict in Gallegos v. Los Angeles City
     College, 2003 WL 23336379, Los Angeles County Super. Ct. (Oct.
24   16, 2003). (See Def.’s Request for Judicial Notice at 1–2(“RJN”)
     (Docket No. 7).) The court may take judicial notice of matters
25   of public record, including prior federal and state court
26   proceedings. Here, the accuracy of the jury verdicts as public
     records of prior proceedings can be determined by readily
27   available resources whose accuracy cannot reasonably be
     questioned. See Vasquez v. Arvato Digital Services, LLC, No. CV
28   11-02836 RSWL (AJWx), 2011 WL 2560261, at *2 (C.D. Cal. June 27,
                                     4
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 5 of 9


1    Soleyman, where a jury awarded $75,000 in statutory damages per

2    plaintiff for plaintiffs’ claims of racial discrimination in

3    violation of the Unruh Civil Rights Act.       (See RJN at Ex. A.)

4    Costco also cites to Oliver v. Creditford, where a jury awarded

5    $231,700 for intentional infliction of emotional distress in

6    connection with a discrimination claim.       (See id. at Ex. B.)

7    Because this case also involves claims for racial discrimination

8    under the Unruh Civil Rights Act and for intentional infliction

9    of emotional distress in connection with that claim, and the

10   Ninth Circuit has specified that a defendant may rely on jury

11   verdicts in cases involving similar facts to establish the amount

12   in controversy, see Kroske v. U.S. Bank Corp., 432 F.3d 976, 980

13   (9th Cir. 2005), the court finds that these cases indicate that

14   the amount in controversy in this case exceeds $75,000.

15             Costco next argues that the attorneys’ fees in this

16   case could be substantial.3     District courts in California have

17   noted that maintaining a race discrimination claim requires

18   substantial effort on the part of plaintiff’s counsel -- so much

19   so that attorneys’ fees in individual discrimination cases often

20   exceed the damages.    See Simmons v. PCR Tech., 209 F. Supp. 2d
21   1029, 1035 (N.D. Cal. 2002).     In Mitchell, for instance, the

22   court awarded attorneys’ fees in excess of $185,000 where the

23   jury only awarded $75,000 in statutory damages to each plaintiff

24
     2011). Plaintiff has not objected. Accordingly, the court will
25   grant Costco’s request in its entirety.
26        3    The Unruh Act authorizes “attorney’s fees as may be
27   determined by the court." See Cal Civ. Code § 52(b)(3). The
     amount in controversy includes attorney’s fees if authorized by
28   statute. See Kroske, 432 F.3d at 980.
                                     5
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 6 of 9


1    under the Unruh Civil Rights Act.       (See RJN at Ex. A.)       And even

2    in instances where fees do not exceed damages, case law shows

3    that attorneys’ fees regularly exceed $100,000 in discrimination

4    cases under California law.     (See, e.g., RJN at Ex. C (awarding

5    $159,277 in attorneys’ fees where verdict was for $210,082).)

6    Plaintiff’s request for attorneys’ fees alone could therefore

7    easily result in the amount in controversy in this case exceeding

8    $75,000.

9               Next, the court considers plaintiff’s prayer for

10   punitive damages.    See Davenport v. Mutual Ben. Health & Acc.

11   Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (noting that requests

12   for punitive damages may also be considered when ascertaining the

13   amount in controversy).     Although Costco has not provided

14   examples of jury verdicts of punitive damages in similar cases,

15   it contends that because the amount of punitive damages awarded

16   are based on the financial worth of the defendant and are meant

17   to punish the defendant in such a way that it will have a

18   tangible financial consequence, a punitive damages award for a

19   defendant of Costco’s size would exceed $75,000.        (See Def.’s

20   Notice of Removal at 6.)     Because plaintiff has presented no
21   contrary argument regarding punitive damages for a defendant of

22   Costco’s size, the court agrees with Costco that a punitive

23   damages award would likely exceed $75,000.

24              Finally, and perhaps most critically, Costco points to

25   a settlement demand letter sent by plaintiff on September 25,

26   2020 where he asserts that $ 75,000 is a “fair compromise of
27   plaintiff’s claims” and that he expects to “recover no less than

28   $100,000 in this case on the Unruh Civil Rights Act claim alone.”
                                         6
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 7 of 9


1    (See Decl. of Michelle DuCharme in Opp’n to Mot. to Remand at Ex.

2    1 (“DuCharme Decl.”) (Docket No. 6-2).)       Plaintiff later sent

3    Costco a demand letter on April 20, 2021, which requested only

4    $20,000 as a fair compromise, but still emphasized that plaintiff

5    expected to recover no less than $100,000 on the Unruh Civil

6    Rights Act claim alone.     (See id. at Ex. 2.)4     The Ninth Circuit

7    has held that a settlement letter is relevant evidence of the

8    amount in controversy if it reflects a reasonable estimate of the

9    plaintiff’s claim.    See Cohn v. PetSmart, Inc., 281 F.3d 837, 840

10   (9th Cir. 2002).     It therefore appears that even by plaintiff’s

11   own calculation, this case is worth substantially more than the

12   jurisdictional amount.5

13             When viewed in combination, the evidence presented by

14   Costco regarding plaintiff’s claim for general damages,

15   attorney’s fees, and punitive damages satisfies its burden of

16        4    Plaintiff additionally filed a Rule 68 Offer of
     Judgment on June 16, 2021 offering to settle the case for
17
     $74,999. (See DuCharme Decl. at Ex. 2.) As a preliminary
18   matter, a Rule 68 offer is reserved for parties defending against
     a claim. See Fed. R. Civ. P. 68(a) (“a party defending against a
19   claim may serve on an opposing party an offer to allow judgment
     on specified terms.”). Moreover, the Supreme Court “has long
20   discouraged reliance on post-removal stipulations and
     affidavits,” See St. Paul Mercury Indemnity Co. v. Red Cab Co.,
21   303 U.S. 283, 292 (1938)(district court jurisdiction is not
22   defeated where plaintiff reduces the claim below the requisite
     amount by stipulation, affidavit, or amendment after removal).
23   The court therefore gives little credence to this post-removal
     offer of judgment from plaintiff.
24
          5    Plaintiff has provided no alternative calculations as
25   to how much this case might be worth in their motion or cited to
26   any jury verdicts substantially below the jurisdictional
     threshold. Nor has plaintiff attempted to distinguish any of the
27   cases cited by Costco or provided any explanation regarding the
     settlement letters sent to Costco.
28
                                         7
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 8 of 9


1    proving, by a preponderance of the evidence, that the amount in

2    controversy exceeds $75,000.     Because the Ninth Circuit has

3    instructed district courts to consider the aggregate of general

4    damages, special damages, punitive damages, and attorneys’ fees

5    when authorized by statute, see Galt G/S v. JSS Scandinavia, 142

6    F.3d 1150, 1156 (9th Cir. 1998)(claims for statutory attorneys’

7    fees must be included in the amount in controversy regardless of

8    whether such an award is discretionary or mandatory); Davenport,

9    325 F.2d at 787 (punitive damages must be considered when

10   recoverable under state law), the court will deny plaintiff’s

11   motion to remand this case to state court.

12        B.    Plaintiff’s Request for Attorneys’ Fees and Costs

13              Plaintiff also seeks “attorney’s fees and costs

14   incurred because of the wrongful removal of this action.”         (See

15   Mot. to Remand at 7.)    “[C]ourts may award attorney’s fees under

16   [28 U.S.C.] § 1447(c) only where the removing party lacked an

17   objectively reasonable basis for seeking removal.         Conversely,

18   when an objectively reasonable basis exists, fees should be

19   denied.”   Martin v. Frankline Capital Corp., 546 U.S. 132, 141

20   (2005) (citations omitted).     Here, for the reasons discussed
21   above, Costco had an objectively reasonable basis for seeking

22   removal.   Plaintiff is therefore not entitled to attorney’s fees

23   or costs on this motion.6

24              IT IS THEREFORE ORDERED that the plaintiff’s motion to

25        6    Plaintiff also contends that Costco failed to “provide
26   all documents filed in the State Court Action.” (See Mot. to
     Remand at 7.) However, plaintiff has not identified what
27   specific documents Costco allegedly failed to attach to its
     notice of removal or how plaintiff was prejudiced thereby.
28
                                         8
     Case 2:21-cv-00992-WBS-AC Document 9 Filed 07/21/21 Page 9 of 9


1    remand, (Docket No. 5), be, and the same hereby is, DENIED.

2    Dated:   July 21, 2021

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         9
